Citation Nr: 0821078	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for basal cell 
carcinoma with a 10 percent evaluation effective February 28, 
2003, and declined to reopen a claim for service connection 
for a low back disorder on the basis that the veteran had 
failed to submit new and material evidence.  The RO in Salt 
Lake City, Utah, currently has jurisdiction of the claims.  

In June 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In February 2007, the Board reopened and remanded the issue 
of entitlement to service connection for a low back disorder 
and remanded the issue of entitlement to an initial rating in 
excess of 10 percent for service-connected basal cell 
carcinoma.  The actions directed by the Board have been 
accomplished and the matters have been returned for appellate 
review.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran's low back disorder is etiologically related 
to active service.  

2.  There is no medical evidence of record showing that the 
veteran's service-connected basal cell carcinoma causes 
impairment of function or that the associated scars are deep 
and cause limited motion.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial evaluation greater than 10 
percent for service-connected basal cell carcinoma have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7818-7802, 7800, 7801, 7803, 7804, 7805 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran seeks to establish entitlement to service 
connection for a low back disorder.  He contends that he was 
on an obstacle course with a rifle and full field pack during 
training and was required to crawl over a log.  The veteran 
reports that he slipped and fell while moving over the log 
and landed with his back on the field pack, injuring it.  He 
asserts that a sergeant came over to see what had happened 
and told him to get up and keep going, otherwise the veteran 
would have to fall back to another unit and start over again.  
The veteran indicates that he went to Madigan Hospital in 
Fort Lewis, where he was stationed, in late 1955, just prior 
to his discharge, where he received x-ray therapy for his 
back.  He asserts that he was given a permanent profile for a 
lower back injury, which was still in effect at the time of 
his discharge.  The veteran reports that the first time he 
sought treatment for his back post-service was in 1963.  See 
November 2002 VA Form 21-4138; notice of disagreement (NOD) 
received April 2004; June 2006 transcript.  

The veteran's wife reports that she and the veteran were 
married in 1957 and that she can attest to the fact that from 
the first time she met him in 1957, he had serious pain and 
discomfort in his back.  Over the years, she has watched the 
condition get progressively worse, and there have been times 
when the veteran was totally incapacitated, and unable to 
walk or rise from a bed.  She indicates that the veteran 
related to her on numerous occasions the incident when he was 
in boot camp and injured his back during a training exercise.  
See May 2004 statement from D.M. 

As noted above, the Board reopened the veteran's claim for 
entitlement to service connection for a low back disorder in 
February 2007.  The veteran's original claim for service 
connection was denied in a May 1956 rating decision, which 
determined that the veteran had a pre-existing back condition 
and that the one time exacerbation of this condition 
precluded service connection by aggravation in the absence of 
trauma or strenuous service.  The issue was styled as chronic 
lumbosacral strain due to posture.  The RO also noted that a 
back injury claimed by the veteran had not been shown by the 
evidence of record.  See May 1956 rating decision.  

The veteran's service treatment records reveal that at the 
time of a January 1954 pre-induction examination, clinical 
evaluation of the veteran's spine was normal and there were 
no notations made regarding his back.  See report of medical 
examination.  In the absence of any defects, infirmities, or 
disorders of the back noted at the time of the veteran's 
examination, acceptance, and enrollment into service, and in 
light of the fact that the induction examination did not 
detect or note any problems with the veteran's back, the 
Board presumes that the veteran was in sound condition at the 
time of his entrance into service.  38 C.F.R. § 3.304(b) 
(2007); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The service treatment records also reveal that a post-
dispensary request was made to orthopedics at Madigan Army 
Hospital (MAH) in November 1954 due to the veteran's 
complaint of back pain.  A December 1954 consultation report 
indicates that the veteran gave a history of almost 
continuous back pain that had been present for seven years.  
The onset was more or less insidious and was not related to 
any trauma that the veteran could recall; pain was localized 
to the lumbosacral region and on the right side somewhat 
above the lumbosacral joint well up toward the second and 
third vertebral area without radiation.  A detailed physical 
examination was conducted and x-rays were taken, which were 
suggestive of a slight possibility of a neural arch defect at 
the pars interarticularis of the fifth lumbar vertebra.  The 
examining physician indicated that additional x-rays would 
have to be made to be certain of a lesion.  He also found 
that it was his opinion that there was a questionable 
increase in the density of the bone adjacent to the 
sacroiliac joints especially on the right.  The examiner did 
not know if this was significant, but it seemed that if the 
veteran had sacroilitis over a seven year period of time, 
more of a change would be seen there.  At that time, for want 
of a better diagnosis, the veteran was diagnosed with chronic 
lumbosacral strain, postural in nature.  He was fitted with a 
lumbosacral support and his profile was lowered to a three 
for the "L" factor.  He was also assigned as a clerk typist 
as it was not believed he could function well on heavy duty.  
See also December 1954 record from the orthopedic clinic at 
MAH.  

Other service treatment records reveal that in January 1955, 
x-rays of the veteran's lumbosacral spine were taken at post 
during an orthopedic clinic appointment.  There were no 
abnormalities noted.  In March 1955, the veteran was seen for 
chronic strain of the ligaments of the lumbosacral joint, no 
specific injury.  X-ray therapy to each of the five portals 
(sacroiliac joints; lumbar spine; lower thoracic spine; upper 
thoracic spine; and cervical spine) had been conducted from 
February 17, 1955 to February 28, 1955.  A February 1956 
notation indicates that the veteran complained of a painful 
neck and was noted to have myositis of the splenius capitis 
area.  There are no other service treatment records related 
to treatment for the veteran's back, and at the time of his 
separation from service, there was no mention of any back 
problems and clinical evaluation of his spine was normal.  
See March 1956 report of medical examination.  

Post-service treatment records from Group Health Cooperative 
reveal that the veteran was seen on several occasions with 
complaints involving his lower back, and are the only post-
service medical records reflecting treatment of his back.  
The veteran was seen with complaint of pain in his upper back 
and down his left arm for one week in March 1985.  He denied 
any injury and was assessed with arthritis/fibrositis.  He 
was subsequently seen with recurrent back problems in his 
upper back and left scapula in April 1985.  In March 1986, 
the veteran reported throwing his back out while working in 
the yard and indicated that he was unable to stand up or sit 
down due to the severe pain.  He was advised to take 
medication, alternate heat and cold application to his back, 
and to stay in bed.  In September 1987, the veteran reported 
worsening back pain radiating to his legs.  It was noted that 
he had hurt his back a year and a half prior.  An assessment 
of lower back pain (LBP) was made.  

Pursuant to the Board's remand, the veteran underwent a VA 
compensation and pension (C&P) spine examination in June 
2007, at which time his claims folder was reviewed.  The 
veteran reported the incident in basic training during which 
he rolled off a log and injured his back.  The examiner noted 
the November 1954 orthopedic note, the history given by the 
veteran, and the findings on x-ray.  The veteran denied any 
back surgery, though he report a cervical laminectomy 15 
years prior.  He indicated that lumbar pain was not constant 
but flared between a five and six on a scale of one to ten 
and was aggravated mainly by overworking it, which he 
described as bending, gardening, doing yard word, lifting or 
twisting greater than one hour.  The veteran reported that he 
will awaken with a stiff back, which is alleviated by walking 
or doing gentle motion and avoiding any aggravating factors.  
The duration of a flare up will usually last one to two hours 
after he takes medication.  The veteran denied any bed rest, 
incapacitating episodes or radicular symptoms.  The examiner 
noted that the veteran had a long history of working for 
Boeing until 1959 and then described working on a golf range, 
a driving range, in a casino, and multiple other jobs without 
any restrictions or problems due to his back.  

Following physical examination, the veteran was diagnosed 
with intermittent lumbosacral strain.  The examiner noted 
normal clinical findings on examination with no diagnosis for 
the spine.  The examiner then answered the questions posed by 
the Board on remand, namely whether the veteran had, to a 
medical certainly, the currently diagnosed low back disorder 
prior to service; whether the veteran, to a medical 
certainty, suffered a permanent increase in severity of any 
preexisting low back pathology; and whether it was at least 
as likely as not that any currently diagnosed low back 
pathology had its onset during service or was the result of a 
disease or injury that occurred in service.  

In answering the first question, the examiner indicated that 
he only had the November 1954 note and that there were no 
other medical records dated prior.  As the pre-induction 
physical examination was silent concerning any low back 
disorder, the examiner could not resolve the issue of whether 
the veteran had a prior diagnosis of a back disorder without 
resorting to mere speculation.  In answering the second 
question, the examiner indicated that he could not confirm 
with medical certainty that the veteran did have a previous 
low back pathology, although the neural arch defect in the 
pars interarticularis of the fifth lumbar vertebra is 
considered a congenital issue and would not have been the 
cause of his pain given his presentation and the denial of 
any radicular symptoms; therefore, that particular finding on 
x-ray was not permanently increased in severity secondary to 
any injury in service.  The examiner did note that the 
veteran had some chronicity established with his back pain 
over time, however, the specific pathology was congenital and 
not noted.  As to the third question, the examiner indicated 
that he only had the veteran's verbal history with no 
corroborating medical evidence that he did indeed suffer the 
injury in basic training.  In fact, the examiner indicated 
that the medical history suggests that this was ongoing prior 
to service, at least seven years, and insidious with what the 
provider had said and not related to any trauma.  Therefore, 
given the medical evidence at hand, the examiner could only 
say that it was not at least as likely as not that the 
veteran's current back pathology had its onset in active 
service.  The Board notes that x-rays taken the same day as 
the C&P examination contain an impression of severe 
degenerative disc disease of the lower lumbar spine and 
congenitally short pedicles contributing to central canal 
stenosis.  See radiology report.  

As in this case, when no pre-existing condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Here, the veteran's reported seven-year history 
of back pain in 1954 is not competent to show the presence of 
a low back disorder prior to service.  Further, the VA 
examiner stated that he could not resolve the issue of 
whether the veteran had a diagnosis of a back disorder prior 
to service without resorting to mere speculation.  Therefore, 
the presumption of soundness is not rebutted, as there is no 
clear and unmistakable evidence showing that the veteran's 
back disability pre-existed his service.

The evidence of record does not support the veteran's claim 
for entitlement to service connection for a low back disorder 
based upon service incurrence.  As an initial matter, the 
veteran's service treatment records do not contain any 
reference to the alleged injury that took place during basic 
training.  Although the veteran was seen with complaint of 
back pain in almost continuous low back pain in November and 
December 1954, he indicated that the pain had been present 
for seven years and that the onset was unrelated to any 
trauma.  As such, the records contemporaneous to the incident 
the veteran alleges has caused his current low back disorder 
are more persuasive than the history now provided by the 
veteran.  The veteran's recent statements about injuring his 
back during service are not found to be credible.

Although the Board acknowledges that a March 1955 record 
indicates that the veteran underwent x-ray therapy to each of 
the five portals of his spine for approximately 11 days in 
February 1955, there was no indication that the veteran had 
any back problems at the time of his separation from service 
in March 1956, and clinical evaluation of his spine was 
normal.  As such, the Board finds that the in-service 
evidence does not support a finding of a chronic condition in 
service.  Moreover, the earliest post-service medical 
evidence of record related to the veteran's low back is dated 
March 1985, almost thirty years after his separation from 
service.  While the Board acknowledges the veteran's 
contention that he first sought treatment in 1963, no records 
associated with this reported treatment have been obtained 
and this large span of time does not support a finding that 
the veteran has had continuity of symptomatology since 
service.  

Finally, the medical opinion provided by the VA examiner in 
June 2007 does not support the claim.  The veteran was 
diagnosed with intermittent lumbosacral strain and it was the 
examiner's opinion that it was not at least as likely as not 
the veteran's current back pathology had its onset in active 
service.  The examiner indicated that he only had the 
veteran's verbal history with no corroborating medical 
evidence that he did indeed suffer the injury in basic 
training.  The examiner further noted that the medical 
history suggests that the veteran's back pain was ongoing 
prior to service, though he had earlier determined that he 
could not establish with medical certainty that the veteran 
had a back disorder that pre-existed service.  Based on the 
opinion provided by the VA examiner with supporting 
rationale, and in the absence of evidence establishing that 
the veteran's low back disorder is a result of service, 
service connection is not warranted and the claim must be 
denied.  See 38 C.F.R. § 3.303 (2007).  

Finally, to the extent that the veteran was diagnosed as 
having a neural arch defect in the pars interarticularis of 
the fifth lumbar vertebra, this was characterized as 
congenital.  VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect.  See VAOPGCPREC 82-90; see also 38 
C.F.R. §§ 3.303(c), 4.9 (2007).

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Service connection for basal cell carcinoma was granted 
pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7818 and 
7802.  A 10 percent evaluation was assigned effective 
February 28, 2003.  See March 2004 rating decision.  The 
veteran contends that he is entitled to an increased initial 
rating due to the severity of his skin condition.  See June 
2006 hearing transcript.  

Diagnostic Code 7818 provides that malignant skin neoplasms 
(other than malignant melanoma) are to be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  Diagnostic Code 7802 
provides the criteria for scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion.  A 10 percent disability evaluation represents the 
maximum schedular rating available under this code.  As the 
veteran is already in receipt of a 10 percent rating, a 
higher evaluation is not warranted under this diagnostic 
code.  

A June 2003 letter from Dr. K.R. Arntzen indicates that she 
has been seeing the veteran since 1991 for evaluation and 
treatment of his skin conditions.  In pertinent part, Dr. 
Arntzen reports that since the time she has seen him, the 
veteran has had several basal cells from his lower back 
treated.  He did well with his treatments but continued to 
intermittently have new basal cell carcinomas occur.  At the 
time of her letter, Dr. Arntzen could count 27 areas on the 
veteran's lumbosacral back area where he had skin cancers 
treated.  

The veteran underwent a VA compensation and pension (C&P) 
skin diseases examination in February 2004.  Physical 
examination revealed that the veteran's back was strikingly 
covered with an assortment of seborrheic keratosis and at 
least 30 scars from removal of basal cell carcinomas.  The 
scars were approximately one centimeter in diameter (total 
area approximately 30 square centimeters) and were pale, 
freely moveable and without adhesions or abnormal elevation.  

Pursuant to the Board's February 2007 remand, the veteran 
underwent a VA C&P spine examination, during which his 
service-connected skin disability was also evaluated.  The 
veteran did not report any restrictions to his motion, any 
pain from the previous scars from past surgeries, and he 
denied having any flareups.  He indicated that he had 
recently been evaluated by dermatology for possible basal 
cell carcinoma and it was felt that he had multiple 
seborrheic keratoses.  The dermatology department was unsure 
regarding basal cell versus actinic keratoses, though no 
biopsies were performed, and the veteran was told to return 
in six months.  The VA examiner indicated that he could not 
see any pathology at the Puget Sound VA done for basal cell 
carcinoma.  The veteran also indicated that he was able to do 
things in the yard and around his house without any 
restriction other than as related to his back problems, and 
denied any limits to self care or his occupation.  

Physical examination revealed multiple, greater than 35, 
three by four millimeter white lesions along the veteran's 
spine from the upper thoracic down to the lower lumbar, which 
the VA examiner described as hypopigmented, stable, nontender 
and superficial.  There were two larger scars, one centered 
at T5 measuring three centimeters by five millimeters, red, 
in a mild curvilinear fashion, nonkeloid, stable, and mildly 
depressed two millimeters; the other, a longer scar just off 
to the left of L2, that was four centimeters by two 
millimeters in a horizontal fashion, stable, normal in 
appearance, freely moving and not restrictive of motion.  The 
VA examiner also reported multiple seborrheic keratoses and 
indicated that there was no evidence of any current basal 
cell carcinoma.  The veteran was diagnosed with scars from 
surgical removal of apparent basal cell carcinoma.  

Despite the fact that the veteran is already receiving the 
maximum schedular rating available under Diagnostic Code 
7802, the Board must consider whether he is entitled to an 
increased initial rating under the other diagnostic codes to 
be considered pursuant to Diagnostic Code 7818.  

As an initial matter, the Board notes that there is no 
indication that the veteran's service-connected skin 
disability causes any impairment of function.  Rather, he 
denied any restrictions in the yard, around the house, in his 
occupation, and in taking care of himself, denied any 
restrictions to his motion, and also denied pain and 
flareups.  As such, an increased initial rating is not 
warranted for any impairment of function.  

Secondly, Diagnostic Code 7800 provides the criteria for 
rating disfiguring scars of the head, face, or neck and does 
not apply in this situation as the veteran's service-
connected basal cell carcinoma is located on his back.  

Lastly, as the maximum ratings assigned under Diagnostic 
Codes 7803 and 7804 are 10 percent, these diagnostic criteria 
are not for application.  The Board does note, however, that 
Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar and Diagnostic Code 7804 provides 
a 10 percent evaluation for scars that are superficial and 
painful on examination.  

In this case, the only remaining diagnostic code for 
consideration of whether the veteran is entitled to an 
initial rating in excess of 10 percent is Diagnostic Code 
7801, which provides the criteria for rating scars that are 
deep, or that cause limited motion, based on the area of the 
scars.  A 10 percent evaluation would require an area or 
areas exceeding 6 square inches (39 sq. cm.), a 20 percent 
evaluation would require an area or areas exceeding 12 square 
inches (77 sq. cm.), a 30 percent evaluation would require an 
area or areas exceeding 72 square inches (465 sq. cm.), and a 
40 percent evaluation would require an area or areas 
exceeding 144 square inches (929 sq. cm.).  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent under Diagnostic Code 7801, 
however, as the veteran's scars have never been described as 
deep or as causing limited motion and they do not cover an 
area exceeding at least 12 square inches or 77 square 
centimeters.  Rather, during the February 2004 VA 
examination, the VA examiner reported that the total area 
covered by the 30 scars from the removal of basal cell 
carcinomas was approximately 30 square centimeters, and the 
scars were described as pale, freely moveable, and without 
adhesions or abnormal elevation.  During the more recent VA 
examination, the VA examiner reported more than 35 white 
lesions each measuring three by four millimeters 
(approximately 144 square millimeters), which were described 
as hypopigmented, stable, nontender and superficial.  

Consideration must also be given to whether there are other 
manifestations of the service-connected disability that would 
support assignment of a separate, compensable evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation). For the same reasons as discussed above, 
Diagnostic Codes 7800 and 7801 do not support the assignment 
of a separate compensable rating.  Nor is a separate 
compensable rating warranted under Diagnostic Codes 7803 and 
7804, as the veteran's scars have not been described as 
superficial and unstable or superficial and painful on 
examination, respectively.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the March 2004 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See September 2003 letter.  Accordingly, the duty 
to notify has been fulfilled.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See March 
2006 letter.  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the March 2004 
rating decision.  The veteran's disagreement with the initial 
rating assigned for basal cell carcinoma, however, stems from 
his May 2004 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service, VA and available private 
treatment records have been associated with the claims folder 
and he was afforded appropriate VA examinations in connection 
with his claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a low back disorder is denied.  

An initial rating in excess of 10 percent for basal cell 
carcinoma is denied.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


